Per curiam.
Robert Fierer filed a petition for the voluntary surrender of his license to practice law in this State. He based his petition upon his guilty pleas, in federal court, to evading a portion of federal income taxes and engaging in a conspiracy to obstruct justice. Fierer admitted that his convictions constitute a violation of Standard 66 of Bar Rule 4-102 (d).
The State Bar of Georgia does not object to the petition, and the review panel of the State Disciplinary Board recommends that this Court accept it.
Having reviewed the record, this Court hereby accepts Fierer’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, we order that Fierer’s name be stricken from the roll of attorneys licensed to practice law in this state. Fierer is reminded of his duties under Bar Rule 4-219 (c) (1) and (2).

Voluntary surrender of license accepted.


All the Justices concur.